Britt, J.
In his brief defendant’s counsel presents no assignment of error but concedes that the only question before the court is: “Does error appear on the face of the record?”
In State v. Hopkins, 5 N.C. App. 282, 168 S.E. 2d 64, this Court said:
“It is well settled in this jurisdiction that an appeal from a sentence imposed upon defendant’s plea of guilty, voluntarily and understanding^ made, presents only the face of the record proper for review, and the judgment must be affirmed when the sentence is within the limits prescribed by statute and no fatal defect appears upon the face of the record proper. 3 Strong, N.C. Index 2d, Criminal Law, § 146, p. 88.”
We have carefully reviewed the record before us and find that defendant’s plea of guilty was freely, understandingly and voluntarily made; the indictment is in proper form; the judgment is in proper form and is supported by the indictment and the plea; and the sentence imposed is within the limits prescribed by statute. No prejudicial error appears on the record. State v. Alston, 6 N.C. App. 200, 169 S.E. 2d 520.
The judgment of the superior court is
Affirmed.
BROCK and VaughN, JJ., concur.